[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JUNE 24, 2010
                             No. 09-16242                    JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 09-20860-CV-CMA

CLAUDIA POPESCU, individually
and as personal representative
of the Estate of George Popescu,
deceased,

                                                          Plaintiff-Appellant,

                                   versus

CMA-CGM,

                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 24, 2010)

Before BLACK, HULL and FAY, Circuit Judges.

PER CURIAM:
      Appellant-plaintiff Claudia Popescu brought this wrongful death action on

behalf of herself, individually, and as the personal representative of the estate of

her deceased husband, George Popescu. Claudia Popescu’s wrongful death action

was filed against Defendant CMA CGM, a French corporation, in the Southern

District of Florida, alleging claims of negligence under the Jones Act, 46 U.S.C.

§ 30104, the Death on the High Seas Act, 46 U.S.C. §§ 30301-08, and general

maritime law of the United States.

      Defendant CMA CGM hired George Popescu, a Romanian citizen, to work

as a seaman aboard a container ship, the RIGOLETTO, that CMA CGM operated.

The RIGOLETTO is owned by a French corporation, flies a French flag and sails

the Northwestern-Europe-to-Southeast-Asia trade route. While the RIGOLETTO

was moored at Port Kelang, Malaysia, a mooring line snapped and hit George

Popescu in the head. Popescu was taken to a Malaysian hospital, where he died

the following day. Claudia Popescu is also a Romanian citizen and resides in

Romania.

      CMA CGM moved to dismiss Claudia Popescu’s action on forum non

conveniens grounds, arguing that the action had no connection to any of CMA

CGM’s contacts with the United States and that France and Romania provided

more appropriate fora for Popsecu to pursue her claims. The district court granted

                                          2
CMA CGM’s motion to dismiss, concluding that Claudia Popescu had not shown

that the United States was a proper forum.

       The district court noted that the parties did not dispute that the first seven

Lauritzen-Rhoditis factors weighed against the application of the United States

maritime law.1 The district court then determined that the last, disputed factor —

whether the vessel or its operator had a “substantial base of operations” in the

United States — also weighed against application of United States law. The

district court found that: (1) the RIGOLETTO had no contact with the United

States; and (2) CMA CGM’s contacts with the United States were insufficient to

constitute a substantial base of operations. In evaluating CMA CGM’s U.S.

contacts, the district court refused to consider the business operations of CMA

CGM’s U.S. subsidiaries and agents because Popescu had not made the

prerequisite showing for piercing the corporate veil. The district court concluded

that United States maritime law should not apply and that traditional forum non

conveniens considerations indicated that France and Romania were more

appropriate fora. The district court dismissed Claudia Popescu’s complaint

without prejudice.



       1
       Lauritzen v. Larsen, 345 U.S. 571, 73 S. Ct. 921 (1953); Hellenic Lines Ltd. v. Rhoditis,
398 U.S. 306, 90 S. Ct. 1731 (1970).

                                               3
      After review, we affirm the district court’s dismissal for the reasons stated

in the district court’s thorough and well-reasoned order filed on November 5,

2009. We conclude that the district court’s factual findings were not clearly

erroneous, that the district court correctly applied the law of this circuit and that

the district court did not abuse its discretion in granting CMA CGM’s motion to

dismiss based on forum non conveniens. See Szulmlicz v. Norwegian Am. Line,

Inc., 698 F.2d 1192, 1196 (11th Cir. 1983).

      AFFIRMED.




                                           4